           Case 1:20-cv-04935-VEC Document 22 Filed 09/11/20 Page 1 of 1
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC #:
UNITED STATES DISTRICT COURT                                      DATE FILED: 09/11/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 HENRY FRANKLIN, on behalf of himself and                       :
 others similarly situated,                                     :
                                                                :
                                              Plaintiff,        : 20-cv-4935 (VEC)
                                                                :
                            -against-                           :      ORDER
                                                                :
 WHOLE FOODS MARKET GROUP, INC. AND :
 AMAZON.COM, INC.,                                              :
                                                                :
                                              Defendants. X
 --------------------------------------------------------------

VALERIE CAPRONI, United States District Judge:

       WHEREAS the parties appeared for an initial pre-trial conference on Friday, September

11, 2020; and

       WHEREAS the Plaintiff indicated that he will be filing an Amended Complaint by no

later than Friday, September 25, 2020;

       IT IS HEREBY ORDERED THAT discovery is stayed pending the filing of an Amended

Complaint and the resolution of a subsequent Motion to Dismiss, were one to be filed.

       IT IS FURTHER ORDERED THAT if the parties do decide that they wish to convene a

settlement conference, they must submit a joint letter and this Court will issue a referral to

Magistrate Judge Debra Freeman for a settlement conference.



SO ORDERED.
                                                          __________________________
Date: September 11, 2020                                     VALERIE CAPRONI
      New York, New York                                   United States District Judge
